MEMORANDUM **
Philip John Familia appeals from his guilty-plea conviction and 248-month sentence for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846, possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c), possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Familia’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. In addition, Fami-lia waived his right to appeal his sentence in his written plea agreement.
Appellant’s pro se motion to withdraw his request to file a pro se supplemental brief is denied as unnecessary.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.